DETAILED ACTION
1.	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The IDS filed 4/27/2022 and 8/25/2022 are considered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-11, and 13-14 of U.S. Patent No. 11360662 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each of claims 1-20 are anticipated by claims 1-4, 6-11, and 13-14 of U.S. Patent No. 11360662 B2.

Claim 1 is anticipated by claim 1 of U.S. Patent No. 11360662 B2.
Claim 2 is anticipated by claim 1 of U.S. Patent No. 11360662 B2.
Claim 3 is anticipated by claim 1 of U.S. Patent No. 11360662 B2.
Claim 4 is anticipated by claim 2 of U.S. Patent No. 11360662 B2.
Claim 5 is anticipated by claim 3 of U.S. Patent No. 11360662 B2.
Claim 6 is anticipated by claim 4 of U.S. Patent No. 11360662 B2.
Claim 7 is anticipated by claim 3 of U.S. Patent No. 11360662 B2.
Claim 8 is anticipated by claim 4 of U.S. Patent No. 11360662 B2.
Claim 9 is anticipated by claim 6 of U.S. Patent No. 11360662 B2.
Claim 10 is anticipated by claim 7 of U.S. Patent No. 11360662 B2.
Claim 11 is anticipated by claim 8 of U.S. Patent No. 11360662 B2.
Claim 12 is anticipated by claim 8 of U.S. Patent No. 11360662 B2.
Claim 13 is anticipated by claim 8 of U.S. Patent No. 11360662 B2.
Claim 14 is anticipated by claim 9 of U.S. Patent No. 11360662 B2.
Claim 15 is anticipated by claim 10 of U.S. Patent No. 11360662 B2.
Claim 16 is anticipated by claim 11 of U.S. Patent No. 11360662 B2.
Claim 17 is anticipated by claim 10 of U.S. Patent No. 11360662 B2.
Claim 18 is anticipated by claim 11 of U.S. Patent No. 11360662 B2.
Claim 19 is anticipated by claim 13 of U.S. Patent No. 11360662 B2.
Claim 20 is anticipated by claim 14 of U.S. Patent No. 11360662 B2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-8, 10-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2010/0085317 A1).

In regard to claim 1, Park discloses a device comprising: 
a housing that includes a sensor configured to detect a spatial arrangement of contact patches formed as a result of contact with a user, each contact patch in the spatial arrangement having a corresponding location (Fig. 1A, Fig. 1B, Fig. 7A, Fig. 7B, Fig. 12A, Paragraph 0047, Paragraph 0049, Paragraph 0054, Paragraph 0085 lines 5-8, Paragraph 0097 lines 12-16: tactile sensor located on all sides of a device that detects component groups formed based on contact by a user’s fingers, where each component group has a location (e.g. right/left, etc.); 
and one or more processors configured to perform operations comprising (Fig. 1A element 140): 
subdividing at least a portion of the detected spatial arrangement of contact patches into opposed columns of contact patches based on the corresponding locations of the spatial arrangement of contact patches relative to each other (Fig. 7A, Fig. 7B, Paragraph 0084 lines 6-10, and Paragraph 0085 lines 5-8: sub-dividing into separate touches to each of a left and right column); 
detecting a sign formed by the contact with the user based on the corresponding locations of the contact patches in the opposed columns (Paragraph 0062, Paragraph 0069, Paragraph 0071, Paragraph 0072, Paragraph 0074, and Paragraph 0097: detects contact pattern); 
and generating a control signal based on the detected sign (Paragraph 0059, Paragraph 0063 lines 1-3, Paragraph 0098, Paragraph 0101, and Paragraph 0102: control signals for displaying and interacting with GUI are generated with respect to the determined contact pattern).

	In regard to claim 2, Park discloses wherein the operations further comprise: selecting a subset of the detected spatial arrangement of contact patches based on the corresponding locations of the detected spatial arrangement of contact patches relative to each other; and wherein: the subdividing of at least the portion of the spatial arrangement of contact patches includes subdividing the selected subset of the detected spatial arrangement of contact patches (Paragraph 0068, Paragraph 0077, Paragraph 0078, Paragraph 0079, Paragraph 0080, Paragraph 0084 lines 6-10, and Paragraph 0085 lines 5-8: the component groups on a given side, e.g. left or right, are first selected and then divided into respective touches on each side based at least on the largest sensor part).

In regard to claim 3, Park discloses wherein: the sensor includes a continuous sensor region configured to detect the spatial arrangement of contact patches formed as a result of the contact with the user (Paragraph 0047: tactile sensor formed on any and/or all sides of the device).

In regard to claim 4, Park discloses wherein the detecting of the sign includes recognizing an arrangement of six contact patches (Fig. 7A, Fig. 7B, Fig. 12A, Paragraph 0085 lines 5-8, and Paragraph 12-16: illustrated and described are contact patterns with six component groups).

In regard to claim 5, Park discloses wherein each contact patch among the spatial arrangement of contact patches has a corresponding area with a corresponding size, and the detecting of the sign is based on the corresponding sizes of the contact patches in the opposed columns of contact patches (Paragraph 0048, Paragraph 0049, Paragraph 0069 lines 5-10, Paragraph 0071 lines 6-11, Paragraph 0078, Paragraph 0080, and Paragraphs 0081: size, e.g. number of sensor component in each component group, is used to determine largest component group which is further used to determine the contact pattern).

In regard to claim 6, Park discloses wherein each contact patch among the spatial arrangement of contact patches has a corresponding pressure detected by the sensor, and the detecting of the sign is based on the corresponding pressures of the contact patches in the opposed columns of contact patches (Paragraph 0053 lines 1-6, Paragraph 0069 lines 5-10, Paragraph 0071 lines 6-11, and Paragraph 0097: pressure of user contacts which is further used to determine the contact pattern).  

In regard to claim 7, Park discloses wherein each contact patch among the spatial arrangement of contact patches has a corresponding size, and the detecting of the sign is based on the corresponding sizes for the contact patches in the opposed columns of contact patches (Paragraph 0048, Paragraph 0049, Paragraph 0069 lines 5-10, Paragraph 0071 lines 6-11, Paragraph 0078, Paragraph 0080, and Paragraphs 0081: size, e.g. number of sensor component in each component group, is used to determine largest component group which is further used to determine the contact pattern).

In regard to claim 8, Park discloses wherein each contact patch among the spatial arrangement of contact patches has a corresponding pressure, and the detecting of the sign is based on the corresponding pressures for the contact patches in the opposed columns of contact patches (Paragraph 0053 lines 1-6, Paragraph 0069 lines 5-10, Paragraph 0071 lines 6-11, and Paragraph 0097: pressure of user contacts which is further used to determine the contact pattern).

In regard to claim 10, Park discloses wherein the detecting of the sign is based on movement of at least one of the corresponding locations of the contact patches in the opposed columns of contact patches (Paragraph 0105 and Paragraph 0106: detecting movement e.g. location change of user contact, causes the system to determine the users contact pattern).

In regard to claims 11-18 and 20, method claims 11-18 and 20 correspond generally to device claims 1-8 and 10, respectively, and recite similar features in method form, and therefore are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2010/0085317 A1) and further in view of Kamin-Lyndgaard (US 2013/0278552 A1) hereinafter referred to as KL.

In regard to claim 9, while Park teaches the device and the control signal generated based on the detected sign, they fail to show the wherein the device is a first device communicatively coupled to a second device, and the control signal generated based on the detected sign is provided by the first device to the second device, as recited in the claims.  KL teaches a control signal generated based on a detected sign similar to that of Park.  In addition, KL further teaches 
providing a control signal to a remote device (Paragraph 0039 lines 17-22, Paragraph 0089 lines 5-6, Paragraph 0090, Paragraph 0092 lines 1-4: controls remote device such as a TV).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Park and KL before him before the effective filing date of the claimed invention, to modify the device and the control signal generated based on the detected sign taught by Park to include the providing a control signal to a remote device of KL, in order to obtain wherein the device is a first device communicatively coupled to a second device, and the control signal generated based on the detected sign is provided by the first device to the second device.  It would have been advantageous for one to utilize such a combination as the device can become a dynamic remote control, as suggested by KL (Paragraph 0093 lines 1-4) thereby increasing the functionality and providing control over other devices in a user’s vicinity.  

In regard to claim 19, method claim 19 corresponds generally to device claim 9 and recites similar features in method form and therefore is rejected under the same rationale.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Balasundaram et al. (US 9541993 B2) discloses related subject matter in at least Fig. 4 and Fig. 9. 
Morinaga et al. (US 9146637 B2) discloses related subject matter in at least Fig. 4. 
Hwang et al. (US 2015/0205400 A1) discloses related subject matter in at least Figs. 5-12.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173